Matter of Ironelys A. v Jose A. (2016 NY Slip Op 04449)





Matter of Ironelys A. v Jose A.


2016 NY Slip Op 04449


Decided on June 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2016

Mazzarelli, J.P., Acosta, Saxe, Kapnick, Kahn, JJ.


1415

[*1]In re Ironelys A., Petitioner-Appellant,
vJose A., Respondent-Respondent.


Richard L. Herzfeld, P.C. New York (Richard L. Herzfeld of counsel) for, appellant.
Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for respondent.

Order, Family Court, New York County (Gail A. Adams, Referee), entered on or about November 6, 2015, which denied petitioner's application for an extension of an order of protection issued against respondent, unanimously affirmed, without costs.
Petitioner failed to demonstrate good cause pursuant to Family Court Act § 842 to show that an extension of the order of protection was necessary in order to prevent a recurrence of domestic violence. Respondent has complied with the initial order of protection, and there have been no incidents or violations claimed by petitioner, and no specific claims of fear of continued violence. It is also notable that when respondent picked up the parties' child, it was done at petitioner's residence and not at a police precinct (compare Matter of Molloy v Molloy, 137 AD3d 47, 53-54 [2d Dept 2016]).
Furthermore, petitioner failed to cite any issues that would have required further elaboration or any additional facts that would have warranted a hearing under the circumstances.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2016
CLERK